                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES -GENERAL
 Case No.        2:18-cr-702-PA; 2:18-cr-715-PA                                 Date     November 5, 2019
 Title           United States v. Jeremy Smith



 Present: The Honorable        Steve Kim, U.S. Magistrate Jude
                     Connie Chung                                                 n/a
                       Deputy Clerk                                     Court Reporter /Recorder

             Attorneys Present for Government:                    Attorneys Present for Defendant:
                            n/a                                                    n/a
 Proceedings:               (IN CHAMBERS)ORDER OF DETENTION —
                            PROBATION/SUPERVISED RELEASE VIOLATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged violations) of the
terms of Defendant's ❑probation / ~ supervised release.
            The Court finds that:
      A.      ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:

                   ❑      Lack of bail resources

                   ~       Refusal to interview with Pretrial Services

                   ❑       No stable residence or employment

                   ~      Previous failure to appear or violations of probation, parole, or release

                   ❑       Ties to foreign countries

                   ~       Allegations in petition




SK (9/16)                                 CRIMINAL M11INUTES -GENERAL                                Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                              CRIMINAL MINUTES -GENERAL
 Case No.   2:18-cr-702-PA: 2:18-cr-715-PA                           Date   November 5.2019
 Title      United States v. Jeremy Smith


      B.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

              D     Nature of previous criminal convictions

              ~     Allegations in petition

              ❑     Substance abuse

              ❑     Already in custody on state or federal offense

              O     Mental health issues


                                              ***

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                            CRIMINAL MINUTES -GENERAL                           Page 2 of2
